Title: Thomas Jefferson’s Observations on George Divers’s Answer to Interrogatories in Jefferson v. Rivanna Company, [before 9 June 1819]
From: Jefferson, Thomas
To: 


          
             before 9 June 1819
          
          Observations on the answer of mr Divers.
          This def. having given his answer individually, and declined joining in the corporate body answer, I place the facts he has stated as of his own knolege, on the same footing as if given on oath: but his hearsays and opinions remain open to observation, in this case, as they would be on a regular answer on oath.
          
          Quere 10. Answer. ‘he was informed by their agent [Emanuel Poor] that the hands in the employment of the company directors assisted in widening the canal, which was originally too narrow to admit the passage of a boat.’ if this means only that they widened it at the passing place by making a recess into which one boat might retire while another passed it, it is true: they did we widened it there as every where to 7.f. and they did the additional widening of the breadth and length of a boat. the canal and gate at the pier head were both originally too narrow for a boat, and I chose to widen them myself from 5. to 7.f. and to let them the company do nothing which could give them any claim to the use of the canal. I accordingly took down & widened the pier head to 8.f. and widened the canal thro the whole to 7.f. the company afterwards widened the passing recess for about 70. or 80.f. and enlarged the canal some distance above the locks, say a few batteau lengths, for a bason of supply, but never struck a stroke towards widening any other part of the canal.
          Qu. 11. 12. ‘it was agreed on the part of the Directors that they should make a bason of such capacity as to keep the mills going during the passage of the boats.’ this is strict truth; but it is error when it is added ‘that it was understood and agreed that doubling the width would be sufficient.’ Capt Meriwether suggested that doubling it to the waste would be sufficient and the other directors agreed he should do it: but the only agreement I made was that it should be ‘sufficient.’
          ib. ‘he is informed, but of this he has no personal knolege that the Directors hands widened and deepened the canal (for the bason) to the surface of the water then in the canal, and that the occupant refused to stop his work and suffer the water to be drawn off Etc.’ this work was to have been done in the idle interval of June & July, and the very days were fixed in which it should be done. they delayed until the grinding season had recommenced. and the ground itself now shews, as will be proven that the widening, even to the surface of the water was of very trifling extent.
          Qu. 18. it is his opinion that I had an ample equivalent for the use of my canal, viz
          1. ‘he is informed it brings a considerable accession of grain to the mill.’ but the truth is that the grain now brought by water to my mill would have been brought in waggons, while it continued the highest point of navigation; and much more would have come in the same way which is now carried to other mills at points of higher navigation since that has been extended higher.
          
          2. ‘the locks are a convenience to me for the transportation of timber and produce to and from my farms above and below them.’ as to the produce of my farms, to wit, wheat, it goes to my mill, direct along my own canal, & from it along the river, without passing thro’ the locks. and as to timber, on one single occasion of a fence on the river below carried away by a flood I carried rails from above; but not chusing to accept of any thing from them which could give them a claim, as a consideration or compensation, I had them tumbled over the bank at the mill, and there reladen & carried to the place wanting them. an empty boat or canoe may have passed thro’ on a few occasions; but empty vessels are not liable to toll, & were they so, this would have been but a small consideration for the timber I gave them to build the locks.
          3. ‘the produce of my mill is exempted from toll.’ that is to say the produce which never passes through their locks, the justice having of the amendatory law having forbidden them to take toll for any thing which has not passed thro’ their locks. it will be made appear in proof that not 110 of the what comes to my mill, comes down by water, & that along my own canal, without passing thro’ their locks; and that more than 910 come in waggons: so that all the neighborhood which has their wheat ground there & sent in waggons from above, below, or wide off must have paid them a tax of 4. cents for every barrel of flour they made altho’ it never approached their locks, had the legislature not corrected by the law of 1814. the injustice into which they had been surprised in 1806.
        